08/05/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0054



                    Supreme Court No. DA 22-0054

SHANDOR S. BADARUDDIN,

                 Plaintiff and Appellant,

     -vs-

STATE OF MONTANA and the NINETEENTH
JUDICIAL DISTRICT COURT, HONORABLE
MATTHEW CUFFE, Presiding,

                 Defendants and Appellees.

                       GRANT OF EXTENSION


     Upon consideration of Appellant’s Fourth Motion for Extension of

Time and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time up to and including August 26, 2022, within which to prepare,

file and serve the Opening Brief in this matter.




                                   1


                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                   August 5 2022